ORDER DENYING RECOVERY OF EXPERT WITNESS FEE
THOMAS C. BRITTON, Chief Judge.
The prevailing party in this adversary proceeding, the bankruptcy trustee, has moved (CP 162) to tax $73,801 as costs against the defendants on account of the trustee’s expense in retaining accountants, whose testimony was the crux of the trustee’s case and was most persuasive to this court.
The motion, though unopposed by defendants, was questioned by the court, and movant requested “several days” to submit authority or precedent for his motion. No such submission has been received.
For the reasons which follow, the motion is denied without prejudice to taxation of witness fees pursuant to 28 U.S.C. § 1821(b) by the Clerk, if movant files an appropriate motion. The statute permits payment for witnesses’ attendance at trial, at the rate of $30 for each day. I believe that this case was concluded in one day.
Expenses incidental to or incurred in preparation for trial, including accountant’s fees connected with trial preparation are not taxable as costs. 10 C. Wright, A. Miller & M. Kane, Federal Practice and Procedure § 2677 n. 59; Union Carbide & Carbon Corp. v. Nisley, 300 F.2d 561, 586 (10th Cir.1961), cert. dism’d, 371 U.S. 801, 83 S.Ct. 13, 9 L.Ed.2d 46 (1962) (accounting firm’s fees for services in prosecution of antitrust suits not recoverable); Crawford Fitting Co. v. J.T. Gibbons, Inc., 482 U.S. 437, 107 S.Ct. 2494, 96 L.Ed.2d 385 (1987) (prevailing party’s expert witness fees are limited to those authorized under 28 U.S.C. § 1821).
DONE and ORDERED.